Name: Council Regulation (EEC) No 2148/90 of 16 July 1990 on the application of Decision No 3/90 of the EEC-Sweden Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation - Decision No 3/90 of the EEC-Sweden Joint Committee of 15 June 1990 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Europe;  executive power and public service;  international affairs
 Date Published: nan

 30.-7 . 90 Official Journal of the European Communities No L 199 / 9 COUNCIL REGULATION (EEC) No 2148 /90 of 16 July 1990 on the application of Decision No 3 /90 of the EEC-Sweden Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation HAS ADOPTED THIS REGULATION: Article 1 Decision No 3 /90 of the EEC-Sweden Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Kingdom of Sweden (*) signed on 22 July 1972 entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement , the Joint Committee adopted Decision No 3 / 90 amending that Protocol ; Whereas it is necessary to apply that Decision in the Community , Article 2 This Regulation shall enter ilito force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1990. For the Council The President G. DE MICHELIS (&gt;) OJ No L 300 , 31 . 12 . 1972 , p. 97 .